UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4313


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMMY DAVIS MIMS,

                Defendant – Appellant.



                             No. 10-4383


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FREDDIE LEE CURRY,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Aiken.     Margaret B. Seymour, District
Judge. (1:08-cr-00729-MBS-5; 1:08-cr-00729-MBS-4)


Submitted:   June 28, 2011                   Decided:   July 1, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


James T. McBratney, III, McBRATNEY LAW FIRM, PA, Florence, South
Carolina; Michael W. Chesser, Aiken, South Carolina, for
Appellants.   William N. Nettles, United States Attorney, J.D.
Rowell, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Sammy Davis Mims and Freddie Lee Curry appeal their

convictions following a jury trial.                            Both Mims and Curry were

convicted of conspiracy to possess with intent to distribute and

to distribute         cocaine       base,    in       violation        of   21    U.S.C.   § 846

(2006).      Mims was also convicted of being a felon in possession

of   three     firearms,       in    violation            of   18    U.S.C.      §§   922(g)(1),

924(a)(2) and 924(e).               Curry was also convicted of possession

with intent to distribute cocaine and cocaine base, in violation

of 21 U.S.C.A. § 841(a)(1), (b)(1)(B), and (b)(1)(C) (West 1999

&    Supp.   2010);     and     possession            with      intent      to    distribute    a

quantity       of    cocaine     base       and       a    quantity      of      marijuana,    in

violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C), and (b)(1)(D).

The court sentenced Mims to 240 months’ imprisonment and Curry

to 360 months’ imprisonment.                We affirm.

             Mims argues that the district court erred in failing

to retroactively apply the Fair Sentencing Act of 2010 to Mims’

sentence.           However,    the     Act       does         not   apply       retroactively.

United States v. Bullard, ___ F.3d ___, 2011 WL 1718894, at *11

(4th    Cir.    May     6,     2011).         Because           Mims    was      convicted    and

sentenced before the effective date of the Fair Sentencing Act,

it does not apply to his case.

             Curry argues that (1) the district court deprived him

of due process by prohibiting defense counsel, during closing

                                                  3
argument, from challenging portions of Special Agent Morlan’s

testimony; (2) the Government improperly vouched for Morlan’s

credibility;     (3)   the    district    court      erred    in   attributing   to

Curry a four-level leadership sentencing enhancement, pursuant

to U.S. Sentencing Guidelines Manual (“USSG”) § 3B1.1(a) (2008),

and (4) the district court erred in attributing to Curry a two-

level possession of a dangerous weapon sentencing enhancement,

pursuant to USSG § 2D1.1(b)(1).           We reject each claim.

              With respect to Curry’s first argument, the district

court    is    afforded      broad    discretion     in      controlling    closing

arguments and is to be reversed only when there is a clear abuse

of its discretion.          United States v. Baptiste, 596 F.3d 214, 226

(4th Cir. 2010).       We find that Curry has failed to show that the

district court abused its discretion in limiting Curry’s closing

arguments to facts supported by the record.

              We review Curry’s second argument de novo because he

raises a question of law.             United States v. Collins, 415 F.3d

304,    307   (4th   Cir.    2005).      We   hold    that    even   assuming    the

Government     improperly      vouched   for   the    credibility      of   Special

Agent Morlan, any error was harmless in light of the quantity of

evidence supporting Curry’s conviction.

              Finally, we review for clear error Curry’s third and

fourth arguments, that the court erred in enhancing his sentence

pursuant to USSG §§ 3B1.1(a) and 2D1.1(b)(1).                  See United States

                                         4
v. Slade, 631 F.3d 185, 188 (4th Cir. 2011); United States v.

Kellam, 568 F.3d 125, 147-48 (4th Cir. 2009).            We conclude that

the district court did not clearly err because both enhancements

are supported by evidence in the record.

              We therefore affirm the convictions and sentences of

Mims and Curry.         We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      5